ICJ_007_Asylum_COL_PER_1950-05-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D’ASILE

ORDONNANCE DU 9 MAI 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF MAY 9th, 1950
La présente ordonnance doit être citée comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Ordonnance du 9 mai 1950:
C. I. J. Recueil 1950, p. 125:»

This Order should be cited as follows :

«“Colombian-Peruvian asylum case, Order of May gth, 1950:
I.C.J. Reports 1950, p. 125.”

 

No de vente:
Sales number 40

 

 

 
1950

Le 9 mai

Rôle général
n° 7

125

COUR INTERNATIONALE DE JUSTICE

ANNEE 1950

Ordonnance rendue le 9 mai 1950

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D'ASILE

Le Président de la Cour internationale de Justice,
Vu l’article 48 du Statut de la Cour,
Vu les articles 37, 38 et 46 du Règlement,

Vu les ordonnances rendues le 20 octobre 1949 et le 17 décembre
1949 pour régler la procédure dans le différend opposant la Répu-
blique de Colombie à la République du Pérou. (affaire relative au
droit d'asile),

Considérant qu’à la date du 5 mai 1950 l’agent du Gouvernement
de la République du Pérou a sollicité la prorogation au 15 juin
1950 du délai afférent à la présentation de la Duplique de ce Gou-
vernement, délai précédemment fixé au 30 mai 1950;

Considérant que, par lettre du 8 mai 1950, l'agent du Gouverne-
ment de la République de Colombie a fait savoir que, pour différents
motifs par lui exposés, il se voit obligé de s'opposer à cette demande ;

Considérant que, compte tenu de la priorité que la Cour doit
accorder à d’autres affaires actuellement pendantes devant elle
et du laps de temps qui, selon les indications fournies oralement
par l’agent du Gouvernement de la République de Colombie, devra
s’écouler entre le dépôt de la Duplique du Gouvernement de la
République du Pérou et l'ouverture de la procédure orale, le
maintien au 30 mai de la date antérieurement fixée pour le dépôt
de cette Duplique ou la fixation au 15 juin 1950 de cette date
n'apparaît pas comme étant de nature à affecter l'ouverture de
la procédure orale dans la présente affaire ;

4
126 ORDONNANCE DU 9 V 50 (DROIT D'ASILE)
Décide :

de proroger au 15 juin 1950 le délai pour la présentation de
la Duplique du Gouvernement péruvien.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le neuf mai mil neuf cent cinquante,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouver-
nement de la République de Colombie et au Gouvernement de la
République du Pérou.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
